Citation Nr: 1646284	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for adenocarcinoma of the prostate, status post robot assisted laparoscopic prostatectomy, and radiation cystitis with hematuria, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran's claim comes come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO in a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that additional medical evidence was submitted into the record by the Veteran following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2015 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted in June 2015 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At his August 2015 Board hearing, the Veteran reported treatment at the VA Community-Based Outpatient Clinic (CBOC) in Newburg, Kentucky, for the disability on appeal.  None of these treatment records are currently in the claims file and attempts to obtain these records have not been made by the AOJ.  The Veteran also reported recent treatment at the VA Medical Center (VAMC) in Louisville, Kentucky, for the disability on appeal.  On remand, all pertinent treatment records from the VAMC and CBOC in Kentucky should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA CBOC in Newburg, Kentucky, that have not been secured for inclusion in the record.  

Obtain all pertinent treatment records from the Louisville, Kentucky, VAMC since October 2014 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Then, issue a Supplemental SOC (SSOC) to the Veteran and his representative.  Return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




